Case 5:20-cv-00893-DSF-KK Document 15 Filed 07/10/20 Page 1 of 1 Page ID #:157


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES--GENERAL

 Case No. EDCV 20-893-DSF-KKx                          Date: July 10, 2020
 Title: Maria Estrada v. Chugach Education Services, Inc., et al.

 DOCKET ENTRY
 PRESENT:   HON. KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE

              Deb Taylor                                     None
              Deputy Clerk                                   Court Reporter/Recorder

 ATTORNEYS PRESENT FOR PLAINTIFF(S):            ATTORNEYS PRESENT FOR DEFENDANT(S):
       None                                            None

 PROCEEDINGS: (IN CHAMBERS)

 GOOD CAUSE APPEARING, the Court hereby approves the Parties’
 Stipulated Protective Order. Dkt. 14. IT IS SO ORDERED.




 MINUTES FORM 11
 CIVIL-GEN
